DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
Applicant’s election without traverse of Species I (Figures 1-2) (claims 1-5 and 7-12) in the reply filed on 12 November 2020 is acknowledged. Claim 6 is withdrawn as being drawn to a non-elected species.
Drawings
Replacement drawings submitted on 24 November 2020 showing Figure 12 has “Prior Art” have been entered.
Replacement drawings submitted on 01 December 2020 shows Figure 12 as “Related Art” and therefore have not been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freis (US PGPUB 2013/0195579A1).

Regarding claim 1, 
Freis discloses:
As shown in Figure 3: a fastening structure comprising: a plurality of overlapping co-fastened members 10, 18.  Also see Figures 5 and 10.
a clearance hole 22 being formed at at least one mating face 28 of mutual mating faces (26, 28) of the plurality of co-fastened members (10, 18).
As shown in Figure 4, a screw 32 utilizing frictional heat to bore a hole and form a thread, passing through the clearance hole 22, and fastening the plurality of co-fastened members 10, 18 together.


Freis discloses:
Figure 4 of Freis shows that an in-plane direction width of the clearance hole 22 is wider than a thread diameter 46 of the screw 32.  

Regarding claim 9, 
Freis discloses:
As shown in Figures 3-4, a fastened structural body comprising: a plurality of overlapped co-fastened members 10, 18 in which a clearance hole 22 is formed at at least one mating face 28 of mutually overlapped mating faces 26, 28 of the plurality of co-fastened members 10, 18.
As shown in Figure 4, a fastened section in which swarf 56 generated as a result of thread formation is extruded into the clearance hole 22 by using the fastening structure of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freis in view of Levey (US Patent 6193455B1).

Regarding claim 2, 
Freis discloses:
the clearance hole 22 has a circular external profile in a plan view – see Figure 1.

Freis recognizes that the axis 36 of the flow drill screw 32 is to be aligned with the clearance hole 22 once panels 10 and 18 are assembled together.  “As shown in FIG. 3, the flow drill screw 32 is shown disposed with the axis 36 aligned with the void 22 formed by assembling the embossed panel 10 to a flat panel 18.” [0027] 
Freis does not explicitly disclose a method of alignment, but Levey teaches: 
Figure 1 shows a protruding marker 38 indicating the external profile of the hole 130 and is provided at an outer face 34 of member 30.  

“Embodying the anchoring device locating indicium as a depression or relief provides both visual and tactile indications for locating the anchoring device, which is particularly desirable for applications where laborers must assemble a fastener through the panel and into the anchoring device without the benefit of adequate visual perception…” [col 5, line 35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outermost visible face of panel 18 shown in Figure 3 of Freis to have a protruding marker that can indicate the 

Regarding claim 3,
Freis does not disclose, but Levey teaches: 
wherein a protruding marker 38 indicating a fastening position of the screw 40 is provided at an outer face of member 34.  
However, Levey does not explicitly show a protruding marker 38 at a position other than a position corresponding to an axial center of the screw.  
However, as stated in the MPEP 2144.05(ii)(a), where general conditions of the claim are taught by the prior art (i.e. a protruding marker used to indicate a fastening position of the screw), a change in the form/shape of the marker is a result of routine optimization and renders the claim obvious.  
Additionally, a protruding marker located at an axial center of the screw can interfere with the alignment of the screw tip and can make it difficult to get the screw started into the material.  Therefore, a person of ordinary skill in the art would be motivated to modify the protruding marker shown in Levey to a marker(s) that can be used to indicate a fastening position of the screw with marker(s) located at a position other than a position corresponding to an axial center of the screw.  
See rejection of claim 2 above for reasons to combine Freis and Levey.    


Freis discloses: 
As shown in Figure 4, wherein a recess 48 that is recessed away from a threaded portion 46 of the screw 32 is formed at a back face of a head 38 of the screw.
Freis does not disclose, but Levey teaches:
the marker 38 protrudes.
Upon modification of Freis with Levey, the protruding marker 38 will be provided at a position superimposed on the recess 48 in a plan view.

Regarding claim 5,
Freis discloses: 
As shown in Figure 4, wherein a recess 48 that is recessed away from a threaded portion 46 of the screw 32 is formed at a back face of a head 38 of the screw.
Freis does not disclose, but Levey teaches:
the marker 38 protrudes.
Upon modification of Freis with Levey, the protruding marker 38 will be provided at a position superimposed on the recess 48 in a plan view.





Freis (as modified by Levey) discloses:
As shown in Figures 3-4, a fastened structural body comprising: a plurality of overlapped co-fastened members 10, 18 in which a clearance hole 22 is formed at at least one mating face 28 of mutually overlapped mating faces 26, 28 of the plurality of co-fastened members 10, 18.
As shown in Figure 4, a fastened section in which swarf 56 generated as a result of thread formation is extruded into the clearance hole 22 by using the fastening structure of claim 2.
See rejection of claim 2 above for reasons to combine Freis and Levey.

Regarding claim 11,
Freis (as modified by Levey) discloses:
As shown in Figures 3-4, a fastened structural body comprising: a plurality of overlapped co-fastened members 10, 18 in which a clearance hole 22 is formed at at least one mating face 28 of mutually overlapped mating faces 26, 28 of the plurality of co-fastened members 10, 18.
As shown in Figure 4, a fastened section in which swarf 56 generated as a result of thread formation is extruded into the clearance hole 22 by using the fastening structure of claim 3.
See rejection of claim 3 above for reasons to combine Freis and Levey.



Freis (as modified by Levey) discloses:
As shown in Figures 3-4, a fastened structural body comprising: a plurality of overlapped co-fastened members 10, 18 in which a clearance hole 22 is formed at at least one mating face 28 of mutually overlapped mating faces 26, 28 of the plurality of co-fastened members 10, 18.
As shown in Figure 4, a fastened section in which swarf 56 generated as a result of thread formation is extruded into the clearance hole 22 by using the fastening structure of claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Freis.

Regarding claim 8,
Freis discloses co-fastened members made out of sheet metal panels, but does not explicitly disclose the material type to be aluminum.  
Examiner takes Official Notice that it is old and well known to use aluminum to make panels due to it being light weight and widely available.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the co-fastened member formed with the clearance hole from aluminum.  

The limitation extruded or die-cast aluminum is not given any patentable weight since the structural limitations of the claimed product are met.  As stated in the MPEP 2113:  The patentability of a product does not depend on its method of production. If the 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL#1: Assembly Magazine - Flow Screws:  teaches use of aluminum panels (connected by flow screws) in cars in order to reduce weight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677